Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/972,227 filed on 12/04/2022.  Claims 11-30 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation “the idler” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
In claim 14, line 2, the terms “particular” and “preferably” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  One could not tell from such a claim if the narrower range or limitation is a restriction or limitation on the broader range or limitation.
In claim 16, line 2, the term “particular” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  One could not tell from such a claim if the narrower range or limitation is a restriction or limitation on the broader range or limitation.
Claim 17 recites the limitation “the idler” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 18, line 2, the term “particular” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  One could not tell from such a claim if the narrower range or limitation is a restriction or limitation on the broader range or limitation.
In claim 19, line 2, the term “particular” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  One could not tell from such a claim if the narrower range or limitation is a restriction or limitation on the broader range or limitation.
Claim 22 recites the limitation “the idler” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “the idler” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation “the idler” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “the idler” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 26, line 2, the term “particular” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  One could not tell from such a claim if the narrower range or limitation is a restriction or limitation on the broader range or limitation.
In claim 27, line 2, the term “particular” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  One could not tell from such a claim if the narrower range or limitation is a restriction or limitation on the broader range or limitation.
In claim 28, line 2, the term “particular” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  One could not tell from such a claim if the narrower range or limitation is a restriction or limitation on the broader range or limitation.
In claim 29, line 2, the term “particular” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  One could not tell from such a claim if the narrower range or limitation is a restriction or limitation on the broader range or limitation.
In claim 30, line 2, the term “particular” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  One could not tell from such a claim if the narrower range or limitation is a restriction or limitation on the broader range or limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-14, 19-21 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwalm et al. (Pub. No. US 2018/0057010).
As to claims 11 and 20, as best understood, Schwalm et al. show a method/device for suppressing noises in a dual clutch transmission (Figs. 4 and 5), which has two partial transmissions (one is when clutch C1 engaged and input shaft 25 is rotated, and the other one is when clutch C2 engaged and input shaft 27 is rotated) and each partial transmission has at least two synchronizers (254, 256 and 250, 252) and at least two idlers ((156, 190), for a motor vehicle, wherein a respective shaft (126) of the respective partial transmission (C2/27) is to be synchronized by the respective synchronizer (252) with a respective idler (190), which is arranged on the respective shaft (126) and is associated with the respective synchronizer (252) of the respective partial transmission (C2/27), wherein to suppress noises, one of the synchronizers (252) of one of the partial transmissions (C2/27) is actuated, while the one partial transmission (C2/27) is activated, the other partial transmission (C1/25) is deactivated, and the idler (190) which is associated with the synchronizer (252) of the one partial transmission (C2/27) is connected in a rotationally-fixed manner to the shaft (126) of the one partial transmission (C2/27). 
As to claim 12, wherein the one synchronizer (252) of the one partial transmission (C2/27) is actuated in such a way that a rotationally-fixed connection of the idler (190), which is associated with the one synchronizer (252), of the one partial transmission (C2/27) with the shaft (126) of the one partial transmission (C2/27) does not occur (it is interpreted that the rotationally-fixed connection of the idler 190 does not occur until the synchronizer 252 is fully engaged to the idler 190). 
As to claims 13, 14 and 21, wherein the actuation of the one synchronizer (252) is maintained during a time span (inherent). 
As to claims 19 and 26-28, wherein the actuation of the one synchronizer (252) comprises that the one synchronizer (252) activated, so that at least two friction partners (the outer surfaces of 252 and 190) of the one synchronizer (252) are brought into mutual friction contact. 
Allowable Subject Matter
Claims 15-18, 22-25 and 29-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658